Case 1:21-cv-22863-KMM Document 77 Entered on FLSD Docket 09/03/2021 Page 1 of 3




                       UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF FLORIDA
                             CASE NO.: 21-cv-22863-KMM
  JUDITH ANNE HAYES, individually and on behalf of
  W.H., a minor, ROBYN MCCARTHY and JOHN
  MCCARTHY, individually and on behalf of L.M., a minor,
  AMANDA BANEK, individually and on behalf of D.B.
  and B.B, minor children, KAS ARONE-MILLER,
  individually and on behalf of R.M. and L.M., Minor
  children, LISHA TODD, individually and on behalf of J.T,
  a minor, JAMIE KINDER, individually and on behalf of
  R.K., a minor, CHRIS RODRIGUEZ, individually and on
  behalf of J.D.-F., a minor, JACK KOCH, individually and
  on behalf of R.K, B.K., and A.K., minor children,
  KRISTEN THOMPSON, individually and on behalf of
  P.T., a minor, EREN DOOLEY, individually and on behalf
  of G.D., a minor, TOM COLLINS, individually and on
  behalf of Q.C., a minor,
                              Plaintiffs,
  v.
  GOVERNOR RONALD DION DESANTIS, in his official
  Capacity as Governor of the State of Florida; FLORIDA
  DEPARTMENT OF EDUCATION, RICHARD
  CORCORAN, in his official capacity as Commissioner of
  the Florida Department of Education, ORANGE COUNTY
  SCHOOL BOARD, MIAMI DADE COUNTY SCHOOL
  BOARD, HILLSBOROUGH COUNTY SCHOOL
  BOARD, PALM BEACH SCHOOL BOARD,
  BROWARD COUNTY SCHOOL BOARD, PASCO
  COUNTY SCHOOL BOARD, ALACHUA COUNTY
  SCHOOL BOARD and VOLUSIA COUNTY SCHOOL
  BOARD,
                          Defendants.
  ___________________________________________/

               NOTICE OF SUBSTITUTION OF COUNSEL WITHIN FIRM

         PLEASE TAKE NOTICE that: (1) Christine B. Gardner of Akerman LLP shall be

  substituted as attorney of record in place of Melissa Torres of Akerman LLP, on behalf of
Case 1:21-cv-22863-KMM Document 77 Entered on FLSD Docket 09/03/2021 Page 2 of 3




  Defendant, THE SCHOOL BOARD OF HILLSBOROUGH COUNTY, FLORIDA1 (the "Client")

  and has filed a Notice of Appearance in the above-referenced case contemporaneously with this

  notice; and (2) Melissa Torres shall be removed as an attorney of record on behalf of the Client

  and no further copies of pleadings, notices, orders, correspondence, or other papers should be

  furnished to her in accordance therewith.

         The undersigned represents that the Client has been informed of and consents to this

  substitution.

         Dated: September 3, 2021                  Respectfully submitted,

                                                   /s/ Melissa Torres
                                                   JASON L. MARGOLIN, ESQ.
                                                   Florida Bar Number: 69881
                                                   Email: jason.margolin@akerman.com
                                                   ZARRA R. ELIAS, ESQ.
                                                   Florida Bar No. 089020
                                                   zarra.elias@akerman.com
                                                   MELISSA TORRES, ESQ.
                                                   Florida Bar Number: 1002646
                                                   Email: melissa.torres@akerman.com
                                                   AKERMAN LLP
                                                   401 E. Jackson Street, Suite 1700
                                                   Tampa, Florida 33602
                                                   Telephone: (813) 223-7333
                                                   Facsimile: (813) 223-2837

                                                   And

                                                   /s/Christine B. Gardner
                                                   Christine B. Gardner
                                                   Florida Bar No. 109903
                                                   Primary: Christine.gardner@akerman.com
                                                   Secondary: lella.proveste@akerman.com
                                                   AKERMAN LLP
                                                   777 South Flagler Dr, Suite 1100 West Tower
                                                   West Palm Beach, Florida 33401
                                                   Telephone: (561) 653-5000
  1
         The proper name for the Defendant is The School Board of Hillsborough County, Florida. See § 1001.40,
         Fla. Stat.


                                                      2
Case 1:21-cv-22863-KMM Document 77 Entered on FLSD Docket 09/03/2021 Page 3 of 3




                                            Facsimile: (561) 659-6313

                                            Attorneys for Defendant, The School Board of
                                            Hillsborough County, Florida

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 3, 2021, I electronically filed the foregoing with

  the Clerk of the Court via the CM/ECF system, who will provide electronic notification to all

  counsel of record.


                                                    /s/Melissa Torres
                                                    Melissa Torres




                                                3
